Title: Memorandum from Thomas Jefferson, 11 March 1791
From: Jefferson, Thomas
To: Washington, George



March 11. 1791

Objects which may merit the attention of the President at George T.
The Commissioners to be called into action.
deeds of cession to be taken from the land holders.
site of the Capitol & President’s house to be determined on.
Proclamation completing the location of the territory, & fixing the site of the Capitol.
town to be laid off.
squares of reserve to be decided on for the Capitol, President’s house, offices of government, town house, prison, market, public walks.
other squares for present sale designated.
terms of sale to be settled. as there is not as yet a town-legislature in existence, and things may be done before there is one to prevent them which yet it would be desireable to prevent, it would seem justifiable and expedient that the President should form a Capitulary of such regulations as he may think necessary, to be observed until there shall be a town-legislature to undertake this office; such capitulary to be indented signed, sealed & recorded according to the laws of conveyance in Maryland, and to be referred to in every deed of conveyance of the lots to purchasers, so as to make a part thereof. the same thing

  

might be effected by inserting special covenants for every regulation in every deed: but the former method is the shortest. I cannot help again suggesting here one regulation formerly suggested; to wit, to provide for facilitating the extinguishment of fires, and the openness & conveniency of the town by prohibiting houses of excessive height, ⟨&⟩ making it unlawful to build on any one’s purchase any house with more than two floors between the common level of the earth & the eves, nor with any other floor in the roof than one at the eaves.
To consider in what way the contracts for the public buildings shall be made, and whether as many bricks should not be made this summer as may employ bricklayers in the beginning of the season of 1792. till more can be made in that season.
  With respect to the amendment of the location so as to include Bladensburgh, I am of opinion it may be done with the consent of the legislature of Maryland, & that consent may be so far counted on, as to render it expedient as to declare the location at once.

  The location A.B.C.D.A. having been once made, I consider as obligatory, & unalterable but by consent of parties, except so far as was necessary to render it practicable by a correction of the beginning. that correction might be lawfully made either by stopping at the river, or at the spring of Hunting creek, or by lengthening the course from the courthouse so as that the second course should strike the mouth of Hunting creek. I am of opinion therefore that the beginning at the mouth of Hunting creek is legally justifiable. But I would advise the location E.F.G.H.E. to be hazarded so as to include Bladensburgh, because it is a better location, & I think will certainly be confirmed by Maryland. that state will necessarily have to pass another act confirming whatever location shall be made, because her former act authorized the delegates then in office to convey the lands. but as they were not located no conveyance has been made, & those persons are now out of office & dispersed. suppose the non-concurrence of Maryland should defeat the location E.F.G.H.E. it can only be on this principle that the first location A.B.C.D.A. was valid & unalterable but by mutual consent. then

their non-concurrence will reestablish the first location A.B.C.D.A. and the 2d location will be good for the part E.I.D.K.E. without their concurrence, and this will place us where we should be were we now to complete the location E.B.C.K.E. consequently the experiment of amendment proposed can lose nothing, and may gain, & probably will gain, the better location.
When I say it can lose nothing, I count as nothing the triangle A.I.E. which would be in neither of the two locations. perhaps this might be taken in afterward⟨s⟩ either with or without the consent of Virginia.

Th: Jefferson

